Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/837,857 filed on 02/05/2021.
In the instant Amendment, claims 16, 29 and 31 have been amended. Claims 1 – 15 has cancelled.
Claims 16 – 31 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 16 – 31 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16 – 19, 22, 29 - 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0226717 A1) in view of Seregin et al. (US 2017/0332084 A1).

Regarding claim 16, Lim discloses: “a video decoding method performed by a decoding apparatus [see para: 0026; An image decoding method according to the present invention], the method comprising: 
deriving a first candidate intra prediction mode based on a first neighboring block of a current block [see para: 0096; The encoder may derive the plurality of MPM candidates on the basis of the plurality of neighboring blocks, and may generate the MPM candidate list by allocating the MPM candidate to the MPM candidate list];
[see para: 0096; The encoder may derive the plurality of MPM candidates on the basis of the plurality of neighboring blocks, and may generate the MPM candidate list by allocating the MPM candidate to the MPM candidate list];
constructing an intra prediction mode candidate list of the current block based on the first candidate intra prediction mode and the second candidate intra prediction mode [see para: 0063; the intra predictor 220 may generate the prediction block by performing the prediction on the basis of pixel information in the current picture. In this case, regarding the PU, the intra predictor 220 may determine an intra prediction mode and may perform a prediction on the basis of the determined intra prediction mode]; 
deriving an intra prediction mode for the current block based on the intra prediction mode candidate list [see para: 0093; after determining the intra prediction mode, the encoder may encode information on the determined intra prediction mode and then transmit it to the decoder. Although the intra prediction mode information can be transmitted as a value itself for indicating its prediction mode, it is also possible to provide a method of transmitting the intra prediction mode information based on a mode value predicted for an intra prediction mode to increase a transmission efficiency. Hereinafter, a prediction mode used as a prediction value for an intra prediction mode of a current block is called a most probable mode (MPM) in the present invention]; and
generating a prediction sample for the current block based on the intra prediction mode [see para: 0062; The inter predictor 210 may generate a prediction block by performing a prediction on the basis of information of either a previous picture or a next picture of a current picture. Regarding a prediction unit (PU), the inter predictor 210 may select a reference picture, and may select a reference block having the same size as the PU as a pixel sample unit. Subsequently, the inter predictor 210 may generate a prediction block which is a sample unit (e.g., a ½ pixel sample unit and a ¼ pixel sample unit) smaller than an integer unit and thus is the most similar to a current PU and of which a residual signal can be minimized and a motion vector to be coded can also be minimized. In this case, the motion vector may be expressed in a unit smaller than an integer pixel],
wherein the first neighboring block is a left neighboring block located at the lowermost side among neighboring blocks adjacent to a left boundary of the current block [see para: 0121; referring to 820 of FIG. 8, the intra predictor may derive MPM candidates corresponding to the current block on the basis of a block A 823 located in a lowermost portion among left neighboring blocks located to a left side of the current block and a block B 826 located in a rightmost portion among upper neighboring blocks adjacent to an upper side of the current block], 
wherein the second neighboring block is an upper neighboring block located at the rightmost side among neighboring blocks adjacent to an upper boundary of the current block [see para: 0121; referring to 820 of FIG. 8, the intra predictor may derive MPM candidates corresponding to the current block on the basis of a block A 823 located in a lowermost portion among left neighboring blocks located to a left side of the current block and a block B 826 located in a rightmost portion among upper neighboring blocks adjacent to an upper side of the current block. For another example, referring to 830 of FIG. 8, the intra predictor may derive MPM candidates corresponding to the current block on the basis of a block A 833 located in any portion among left neighboring blocks located to a left side of the current block and a block B 836 located in any portion among upper neighboring blocks adjacent to an upper side of the current block. Since a process of deriving the MPM candidate for each case is similar to the embodiment of 810 of FIG. 8, it will be omitted herein],
Lim does not explicitly disclose: “wherein the intra prediction mode candidate list of the current block is derived as a first intra prediction mode candidate list based on a determination that the first candidate intra prediction mode and are non-angular intra modes 
wherein the first intra prediction mode candidate list comprises of which value is 50, a horizontal intra prediction mode of which value is 18, an intra prediction mode having a value of 46 being equal to a value derived by subtracting 4 from the value of the vertical intra prediction mode, and an intra prediction mode having a value of 54 v being equal to a value derived by adding 4 to the value of the vertical intra prediction mode”.
However, Seregin teaches: “wherein the intra prediction mode candidate list of the current block is derived as a first intra prediction mode candidate list based on a determination that the first candidate intra prediction mode and are non-angular intra modes [see para: 0106 - 0108; As can be seen, each bin corresponds to a certain MPM mode from the list, and context for that bins are derived according to the MPMi classification, i=0 . . . 2 in this example. In this example, the MPM0 related context may be used for a horizontal set of modes, the MPM1 related context may be used for a vertical set of modes, and MPM2 related context may be used for a non-angular set of modes. [0107] The classification of the MPM modes can be, for example, based whether intra prediction mode is angular or non-angular mode, or according to the angular direction, such as vertical or horizontal set. [0108] In another example, all intra prediction modes can be classified into the three sets: non-angular, horizontal or vertical sets. Vertical set can be for example, the intra prediction modes closed to the vertical direction, for example modes with the −+45 degree angle from the vertical direction, horizontal set is similarly derived as the modes with −+45 degree angle from the horizontal direction], and
wherein the first intra prediction mode candidate list comprises of which value is 50, a horizontal intra prediction mode of which value is 18, an intra prediction mode having a value of 46 being equal to a value derived by subtracting 4 from the value of the vertical intra prediction mode, and an intra prediction mode having a value of 54 v being equal to a value derived by adding 4 to the value of the vertical intra prediction mode [see para: 0118; For example, if the total number of intra prediction modes is higher than the 35 modes used in HEVC, for example 67 modes, then a context for a MPM index can be grouped in a way that the context model depends on the distance to the preferred intra prediction modes, for example vertical or horizontal directions, for example as shown in the next table.
Intra prediction mode 0, 1 2 to 5 6 to 12 13 to 21 22 to 28 29 to 34 Context 0 1 2 3 2 1 model index Intra prediction mode 35 to 38 39 to 45 46 to 54 55 to 61 62 to 67 Context 1 2 3 2 1 model index. And see para: 0130; Video encoder 20 forms a residual video block by subtracting pixel values of the predictive block from the pixel values of the current video block being coded, forming pixel difference values, see para: 0172. And see para: 0097; 0098; 0172; Video encoder 20 may determine the context for each bin based on a classification of the most probable mode corresponding to each bin. For a first bin corresponding to a first most probable mode, video encoder 20 may determine a context for the first bin based on whether the first most probable mode is a horizontal mode, whether the first most probable mode is a vertical mode, whether the first most probable mode is a diagonal mode, or whether the first most probable mode is a non-angular mode. The context may be further used for decoding non-intra prediction-related syntax elements. The MPM candidate list for the current block may be determined using any technique described in this disclosure or other techniques]
Lim and Seregin are analogous art because they are from the same field of endeavor of image encoding method for performing intra prediction according to an aspect of the present invention in order to achieve an object of the present invention, includes determining whether a boundary pixel within an adjacent block is available as a reference pixel of the a current block in consideration of a prediction mode of each of the current block and the adjacent block, obtaining the reference pixel of the current block based on the determined result, generating a prediction block by performing intra prediction based on the obtained reference pixel, and decoding the current block using the generated prediction block. And determining the redundancy of the prediction block may select intra prediction mode constructed by referring only to boundary pixels between the unavailable block and the current block when at least one of the left block and the upper block is unavailable, and determine that the redundancy exists when at least two of the prediction modes selected are included in the MPM candidate group.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lim to add the teachings of Seregin as above, in order to derived first intra prediction mode candidate list based on a determination that the first candidate intra prediction mode and the second candidate intra prediction mode which are non-angular mode and wherein the first intra prediction mode candidate list consisting a vertical intra prediction mode of which value is 50, a horizontal intra prediction mode of which value is 18, an intra prediction mode having a value of 46 being equal to a value derived by subtracting 4 from the value of the vertical intra prediction mode, and an intra prediction mode having a value of 54 bv being equal to a value derived by adding 4 to the value of the vertical intra prediction mode. As seen in the above paragraphs intra prediction mode 0, 1 2 to 5 6 to 12 13 to 21 22 to 28 29 to 34 Context 0 1 2 3 2 1 model index Intra prediction mode 35 to 38 39 to 45 46 to 54 55 to 61 62 to 67 Context 1 2 3 2 1 model index, ordinary skilled persons in the art can modify and will be able achieve features as claimed [Seregin see para: 0106 – 0108; 0118; 0130; 0097; 0098; 0172].

Regarding claim 17, Lim and Seregin disclose all the limitation of claim 16 and are analyzed as previously discussed with respect to that claim.
Furthermore, Lim discloses: “wherein, based on a determination that a size of the current block is W x H, and x and y components of a top-left sample position of the current block are xN and yN respectively, the first neighboring block is a block including a sample at the coordinates of (xN-1, H + yN-1), and the second neighboring block is a block including a sample at the coordinates of (W + xN-1, yN-1) [see para: 0145; candIntraPredModeN may indicate an MPM candidate. In this case, if N is A, the candIntraPredModeN may correspond to an MPM candidate A corresponding to a left candidate block (i.e., a block A). In addition, if N is B, the candIntraPredModeN may correspond to an MPM candidate B corresponding to an upper candidate block (i.e., a block B). In addition, yB may denote a y-coordinate of a pixel located in a leftmost upper portion in the current block, and log 2CtbSizeY may denote a log value of a height (i.e., a size in a y-axis direction) of an LCU to which the current block belongs. In addition, intraPredModeB may denote an intra prediction mode of an upper candidate block, and Intra_DC may denote the DC mode].

Regarding claim 18, Lim and Seregin disclose all the limitation of claim 16 and are analyzed as previously discussed with respect to that claim.
Furthermore, Lim discloses: “wherein, based on a determination that the first neighboring block is available, and intra prediction is applied to the first neighboring block, the first candidate intra prediction mode is derived as an intra prediction mode of the first neighboring block, and wherein based on a determination that the first neighboring block is unavailable, or the intra prediction is not applied to the first neighboring block, the first candidate intra prediction mode is derived as a planar intra prediction mode [see para: 0150 – 0152].

Regarding claim 19, Lim and Seregin disclose all the limitation of claim 16 and are analyzed as previously discussed with respect to that claim.
Furthermore, Lim discloses: “wherein, based on a determination that the second neighboring block is available, intra prediction is applied to the second neighboring block, and the second neighboring block is included in a current CTU, the second candidate intra prediction mode is derived as an intra prediction mode of the second neighboring block, and wherein based on a determination that the second neighboring block is unavailable, the intra prediction is not applied to the second neighboring block, or the second neighboring block is not included in the current CTU, the second candidate intra prediction mode is derived as a planar intra prediction mode [see para: 0118 – 0120].

Regarding claim 22, claim 22 is rejected under the same art and evidentiary limitations as determined for the method of claim 21 but for obtaining fourth intra prediction value.

Regarding claim 29 and 31, claim 29 and 31 is rejected under the same art and evidentiary limitations as determined for the method of claim 16 but for encoding method and non-transitory computer readable storage medium.

Regarding claim 30, claim 30 is rejected under the same art and evidentiary limitations as determined for the method of claim 17 but for encoding method.

Claim 20, 21, 23 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0226717 A1) in view of Seregin et al. (US 2017/0332084 A1) and further in view of  Jeong et al. (US 2018/0160113 A1).

Regarding claim 20, Lim and Seregin disclose all the limitation of claim 16 and are analyzed as previously discussed with respect to that claim.
Lim and Seregin does not explicitly disclose: “wherein the intra prediction mode candidate list of the current block is derived as a second intra prediction mode candidate list based on a determination that the first candidate intra prediction mode is equal to the second candidate intra prediction mode and a mode value of the first candidate intra prediction mode is larger than a mode value of a DC intra prediction mode which is 1 and
wherein the second intra prediction mode candidate list is derived based on the first candidate intra prediction mode and an intra prediction mode having a value obtained by subtracting 1 from the first candidate intra prediction mode”.
However, Jeong teaches: “wherein the intra prediction mode candidate list of the current block is derived as a second intra prediction mode candidate list based on a determination that the first candidate intra prediction mode is equal to the second candidate intra prediction mode [see para: 0179; Also, in the case of the directional prediction method, intervals between adjacent prediction modes may be equal or unequal, which may be determined according to the size or type of the block. For example, when the current block obtains a block with a size and type of M×N through a block division unit, the intervals between the prediction modes may be uniform if the M and N are the same, and the intervals between prediction modes may be non-uniform if M and N are different. As another example, when M is greater than N, the modes with vertical directionality may allow a finer interval to be allocated between prediction modes close to a vertical mode (90 degrees), and a wider interval to be allocated to modes not close to the vertical mode. When N is greater than M, the mode with horizontal directionality may allow a finer interval to be allocated between the prediction modes close to a horizontal mode (180 degrees), and a wider interval to be allocated to the prediction mode not close to the horizontal mode. The above examples are not limited to the above case, but may include cases where the conditions are reversed from each other, and examples of other cases are also allowed. In this case, the intervals between the prediction modes can be calculated on the basis of the numerical value indicating the directionality of each mode, and the directionality of the prediction mode may be numerically expressed by inclination information or angle information of the direction] and a mode value of the first candidate intra prediction mode is larger than a mode value of a DC intra prediction mode which is 1 [see para: 0330; Specifically, when the prediction mode of the left prediction unit is different from the prediction mode of the upper prediction unit, the first most probable mode MPM[0] is determined as the prediction mode of the left prediction unit, the second most probable mode MPM[1] is determined as the prediction mode of the upper prediction unit, and the third most probable mode MPM[2] is determined as one of the planar, DC, and vertical modes without overlapping. On the other hand, when the prediction mode of the left prediction unit is the same as the prediction mode of the upper prediction unit, it is determined whether the same prediction mode is smaller than the mode 2. If the prediction mode is smaller than the mode 2, planar, DC, and vertical mode are set as the most probable mode, and when the prediction mode is larger or the same, the prediction mode of the left prediction unit, one smaller mode than it, and one larger mode than it may be set as the first, the second, and the third most probable modes (MPM) respectively] and
wherein the second intra prediction mode candidate list is derived based on the first candidate intra prediction mode and an intra prediction mode having a value obtained by subtracting 1 from the first candidate intra prediction mode [see para: 0342; when the prediction mode of the block E is one of planar, DC, vertical, horizontal, and groups 2 to 4 (group, 2, 3, 4), MPM[0] is determined to be one of planar, DC, vertical, horizontal, groups 2 to 4, MPM [1] is determined to be one of modes belonging to Group 1, and MPM [2] is determined to be one of blocks not overlapped with MPM [1] belonging to group 1. This is because the prediction block may be slightly different (at least one pixel) for each mode unless the reference pixels at the boundary of the block E are all composed of the same pixel values. Here, the encoding may be performed via binarization with the existing fixed 5 bits for the prediction mode not selected as the most probable mode (MPM) or the via binarization only for the modes in group 1. For example, since there are 8 modes of modes 2 through 9 (group 1) (reduced to 6 by subtracting 2 included in the MPM), the encoding may be performed via various binarization methods with bits shorter than the fixed 5 bits]
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Lim to add the teachings of Seregin as above, to further incorporate the teachings of Jeong to derived first intra prediction mode candidate list based on a determination that the first candidate intra prediction mode which is not equal to the second candidate intra prediction mode and a sum of mode values of the first and the second candidate intra prediction modes are smaller than 2 and the first intra prediction mode candidate list is derived based on the first candidate intra prediction mode, a vertical intra prediction mode, a horizontal intra prediction mode, an intra prediction mode having a value obtained by subtracting 4 from the vertical intra prediction mode, and an intra prediction mode having a value obtained by adding 4 to the vertical intra prediction mode. As seen in the above paragraphs there are 8 modes of modes 2 through 9 (group 1) (reduced to 6 by subtracting 2 included in the MPM), the encoding may be performed via various binarization methods with bits shorter than the fixed 5 bits, ordinary skilled persons in the art can modify and will be able achieve features as claimed [Jeong see para: 0330; 0342].

Regarding claim 21, Lim and Seregin disclose all the limitation of claim 16 and are analyzed as previously discussed with respect to that claim.
Lim and Seregin does not explicitly disclose: “wherein, wherein the intra prediction mode candidate list of the current block is derived as a third intra prediction mode candidate list based on a determination that the first candidate intra prediction mode is not equal to the second candidate intra prediction mode, both of the first and the second candidate intra prediction modes are not larger than a mode value of a DC intra prediction mode, and the sum of mode values of the first and second candidate intra prediction modes are larger than or equal to 2. and
wherein the third intra prediction mode candidate list is derived based on an intra prediction mode having a value obtained by subtracting 1 from a larger mode value of mode values of the first and second candidate intra prediction modes.
However, Jeong teaches: “wherein, wherein the intra prediction mode candidate list of the current block is derived as a third intra prediction mode candidate list based on a determination that the first candidate intra prediction mode is not equal to the second candidate intra prediction mode[see para: 0179; Also, in the case of the directional prediction method, intervals between adjacent prediction modes may be equal or unequal, which may be determined according to the size or type of the block. For example, when the current block obtains a block with a size and type of M×N through a block division unit, the intervals between the prediction modes may be uniform if the M and N are the same, and the intervals between prediction modes may be non-uniform if M and N are different. As another example, when M is greater than N, the modes with vertical directionality may allow a finer interval to be allocated between prediction modes close to a vertical mode (90 degrees), and a wider interval to be allocated to modes not close to the vertical mode. When N is greater than M, the mode with horizontal directionality may allow a finer interval to be allocated between the prediction modes close to a horizontal mode (180 degrees), and a wider interval to be allocated to the prediction mode not close to the horizontal mode. The above examples are not limited to the above case, but may include cases where the conditions are reversed from each other, and examples of other cases are also allowed. In this case, the intervals between the prediction modes can be calculated on the basis of the numerical value indicating the directionality of each mode, and the directionality of the prediction mode may be numerically expressed by inclination information or angle information of the direction], both of the first and the second candidate intra prediction modes are not larger than a mode value of a DC intra prediction mode, and the sum of mode values of the first and second candidate intra prediction modes are larger than or equal to 2[see para: 0330; Specifically, when the prediction mode of the left prediction unit is different from the prediction mode of the upper prediction unit, the first most probable mode MPM[0] is determined as the prediction mode of the left prediction unit, the second most probable mode MPM[1] is determined as the prediction mode of the upper prediction unit, and the third most probable mode MPM[2] is determined as one of the planar, DC, and vertical modes without overlapping. On the other hand, when the prediction mode of the left prediction unit is the same as the prediction mode of the upper prediction unit, it is determined whether the same prediction mode is smaller than the mode 2. If the prediction mode is smaller than the mode 2, planar, DC, and vertical mode are set as the most probable mode, and when the prediction mode is larger or the same, the prediction mode of the left prediction unit, one smaller mode than it, and one larger mode than it may be set as the first, the second, and the third most probable modes (MPM) respectively] and
wherein the third intra prediction mode candidate list is derived based on an intra prediction mode having a value obtained by subtracting 1 from a larger mode value of mode values of the first and second candidate intra prediction modes[see para: 0342; when the prediction mode of the block E is one of planar, DC, vertical, horizontal, and groups 2 to 4 (group, 2, 3, 4), MPM[0] is determined to be one of planar, DC, vertical, horizontal, groups 2 to 4, MPM [1] is determined to be one of modes belonging to Group 1, and MPM [2] is determined to be one of blocks not overlapped with MPM [1] belonging to group 1. This is because the prediction block may be slightly different (at least one pixel) for each mode unless the reference pixels at the boundary of the block E are all composed of the same pixel values. Here, the encoding may be performed via binarization with the existing fixed 5 bits for the prediction mode not selected as the most probable mode (MPM) or the via binarization only for the modes in group 1. For example, since there are 8 modes of modes 2 through 9 (group 1) (reduced to 6 by subtracting 2 included in the MPM), the encoding may be performed via various binarization methods with bits shorter than the fixed 5 bits]
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Lim to add the teachings of Seregin as above, to further incorporate the teachings of Jeong to derived first intra prediction mode candidate list based on a determination that the first candidate intra prediction mode which is not equal to the second candidate intra prediction mode and a sum of mode values of the first and the second candidate intra prediction modes are smaller than 2 and the first intra prediction mode candidate list is derived based on the first candidate intra prediction mode, a vertical intra prediction mode, a horizontal intra prediction mode, an intra prediction mode having a value obtained by subtracting 4 from the vertical intra prediction mode, and an intra prediction mode having a value obtained by adding 4 to the vertical intra prediction mode. As seen in the above paragraphs there are 8 modes of modes 2 through 9 (group 1) (reduced to 6 by subtracting 2 included in the MPM), the encoding may be performed via various binarization methods with bits shorter than the fixed 5 bits, ordinary skilled persons in the art can modify and will be able achieve features as claimed [Jeong see para: 0179; 0330; 0342].

Regarding claim 23, Lim and Seregin disclose all the limitation of claim 20 and are analyzed as previously discussed with respect to that claim.
Furthermore, Lim discloses: “wherein, based on a determination that when the mode  value of the first candidate intra prediction mode is not larger than the mode value of the DC intra prediction mode, the intra prediction mode candidate list of the current block is derived as a second intra prediction mode candidate list [see para: 0113 - 0114].

Regarding claim 24, Lim and Seregin disclose all the limitation of claim 23 and are analyzed as previously discussed with respect to that claim.
Furthermore, Lim discloses: “wherein the second intra prediction mode candidate list includes 6 intra prediction mode candidates; and the first intra prediction mode candidate is derived as a planar intra prediction mode, the second intra prediction mode candidate is derived as a DC intra prediction mode, the third intra prediction mode candidate is derived as intra prediction mode 50, the fourth intra prediction mode candidate is derived as intra prediction mode 18, the fifth intra prediction mode candidate is derived as intra prediction mode 46, and the sixth intra prediction mode candidate is derived as intra prediction mode 54 [see para: 0140 - 0142].

Regarding claim 25, Lim and Seregin disclose all the limitation of claim 20 and are analyzed as previously discussed with respect to that claim.
Furthermore, Lim discloses: “wherein the constructing the intra prediction mode candidate list of the current block further includes: 
based on a determination that the first candidate intra prediction mode is not the same as the second candidate intra prediction mode, deriving a first intra prediction mode candidate of the intra prediction mode candidate list as the first candidate intra prediction mode and a second intra prediction mode candidate of the intra prediction mode candidate list as the second candidate intra prediction mode [see para: 0103 - 0105]; and 
deriving the remaining intra prediction mode candidates of the intra prediction mode candidate list based on whether the mode values of the first candidate intra prediction mode and the second candidate intra prediction mode are larger than that of the DC intra prediction mode [see para: 0109].

Regarding claim 26, Lim and Seregin disclose all the limitation of claim 25 and are analyzed as previously discussed with respect to that claim.
Furthermore, Lim discloses: “wherein, when the mode values of the first candidate intra prediction mode and the second candidate intra prediction mode are larger than that of the DC intra prediction mode, the third intra prediction mode candidate is derived as the planar intra prediction mode, the fourth intra prediction mode candidate is derived as the DC intra prediction mode, and the fifth intra prediction mode candidate and the sixth intra prediction mode candidate are derived based on a difference between the mode values of the largest candidate intra prediction mode and the smallest candidate intra prediction mode [see para: 0190 - 0194].

Regarding claim 27, Lim and Seregin disclose all the limitation of claim 26 and are analyzed as previously discussed with respect to that claim.
Furthermore, Lim discloses: “wherein, based on a determination that a difference between the mode numbers of the largest candidate intra prediction mode and the smallest candidate intra prediction mode is not 1 nor 64, the fifth intra prediction mode candidate is derived as an intra prediction mode represented by a value obtained by subtracting 1 from the mode values of the first candidate intra prediction mode according to modular arithmetic, and the sixth intra prediction mode candidate is derived as an intra prediction mode represented by a value obtained by adding 1 to the mode number of the first candidate intra prediction mode according to the modular arithmetic [see para: 0091 - 0093; The intra predictor may use a predetermined prediction direction and prediction mode value to perform an intra prediction. In this case, for example, the number of intra prediction modes assignable to the current block may differ according to a size of the current block. Table 1 below shows an embodiment of the number of intra prediction modes assignable to the current block (and/or PU) according to a size of the current block (and/or PU). TABLE 1 The number PU size of modes 4 × 4 18 8 × 8 35 16 × 16 35 32 × 32 35 64 × 64 4].

Regarding claim 28, Lim and Seregin disclose all the limitation of claim 27 and are analyzed as previously discussed with respect to that claim.
Furthermore, Lim discloses: “wherein, the candidate intra prediction with the larger mode values between the first candidate intra prediction mode and the second intra prediction mode is derived as the largest candidate intra prediction mode, and the candidate intra prediction mode with the smaller mode values between the two is derived as the smallest candidate intra prediction mode [see para: 0082; the coding block which is partitioned repetitively based on the quad tree structure may be called a coding tree block (CTB). One CTB may not be further partitioned, and in this case, the CTB itself may correspond to one CU. Therefore, the CTB may correspond to a largest coding unit (LCU) which is a CU having a maximum size. Meanwhile, a CU having a minimum size in the CTB may be called a smallest coding unit (SCU)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Heo et al (US 20150350657 A1).
Seregin et al (US 2013/0272401 A1).
Xiu et al (US20190166370A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486